Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-9 and 12-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent 9,767,645 by Cronin.
Regarding claim 1, Cronin discloses a method for placing bets on a sporting event (abstract), the method comprising the steps of: detecting, by a mobile device of a user, a location of the user in a geographic region (col. 3, ln. 1-10, 24-34; col. 4, ln. 7-46 – see geolocation tracking of a user via mobile device); offering, by the mobile device, a set of bets to the user based on the location of the user in the geographic region and an in-game event which occurs at the sporting event (col. 7, ln. 6-20 – see geolocation verification of a user at the location); receiving, from the user by the mobile device, a placement of a bet from the set of bets (col. 7, ln. 21-52 – see placement of a bet); and determining an outcome of the bet based on the in-game event at the sporting event (col. 7, ln. 21-52 – see resolving of the bet).
Regarding claim 2, Cronin discloses the method of claim 1, further comprising the steps of: detecting, by the mobile device, a set of external data associated with the user; and in response to the detection, offering a second set of bets based in part on the set of external data (col. 7, ln. 21-52 – see social gameplay).
Regarding claim 4, Cronin discloses the method of claim 1, further comprising the steps of: receiving, from the user, a request to place the bet from the set of bets when the user is outside of the geographic region; detecting, via the mobile device, that the user has entered the geographic region; and in response to the detection, placing the bet for the user (col. 7, ln. 6-20 – see geolocation verification of a user at the location).
Regarding claim 5, Cronin discloses the method of claim 1, wherein the geographic region comprises a plurality of sub-geographic regions, and wherein the set of bets are determined in part based on the location of the user relative to a sub-geographic region of the plurality of sub-geographic regions (col. 2, ln. 36-50 – see wagers placed based on seating location).
Regarding claim 6, Cronin discloses the method of claim 5, wherein the sub-geographic region of the plurality of sub-geographic regions corresponds to a seat at the sporting event associated with the user (col. 2, ln. 36-50 – see wagers placed based on seating location).
Regarding claim 7, Cronin discloses the method of claim 1, wherein the set of bets is a first set of bets, and wherein the method further comprises the steps of: offering a second set of bets that are different than the first set of bets, wherein the second set of bets are only offered outside of the geographic region; and offering incentives to the user to place a second bet (col. 7, ln. 21-52 – see social gameplay outside of geolocation gaming).
Regarding claim 8, Cronin discloses one or more non-transitory computer-readable media storing computer- executable instructions that, when executed by a processor, perform a method of placing bets on a sporting event (abstract), the method comprising the steps of: receiving, via a mobile device of a user, a user profile for the user (col. 5, ln. 47-col. 6, ln. 38 – see user profile and accounts); detecting, via the mobile device, a location of the user in a geographic region (col. 3, ln. 1-10, 24-34; col. 4, ln. 7-46 – see geolocation tracking of a user via mobile device); offering, via the mobile device, a set of bets to the user based on the location of the user in the geographic region and the user profile, wherein the set of bets are associated with the sporting event (col. 7, ln. 6-20 – see geolocation verification and wagering by a user at the location); receiving, from the user, placement of a bet from the set of bets; and determining an outcome of the bet based on an event at the sporting event (col. 7, ln. 6-20 – see geolocation verification and wagering by a user at the location).
Regarding claim 9, Cronin discloses the media of claim 8, wherein the computer-executable instructions are further executed to perform the steps of: accessing a social media post associated with the user; and offering the set of bets based in part on the social media post associated with the user (col. 7, ln. 21-52 – see social gameplay).
Regarding claim 12, Cronin discloses the media of claim 8, wherein a set of odds for the set of bets are offered, and wherein the set of odds are based in part on the user profile (col. 4, ln. 56-65 – see odds based on user profile).
Regarding claim 13, Cronin discloses the media of claim 8, wherein in the computer-executable instructions are further executed to perform the steps of: tracking a betting history associated with the user profile; and adjusting the set of bets based on the betting history associated with the user profile (col. 4, ln. 7-55 – see user profile history determining bets offered).
Regarding claim 14, Cronin discloses the media of claim 8, wherein the user is a first user and the user profile is a first user profile, and wherein the computer-executable instructions are further executed to perform the steps of: comparing the first user profile to a second user profile associated with a second user in the geographic region; and matching the first user with the second user in a peer-to-peer bet based on the comparison (col. 2, ln. 36-50 – see user location based wagering).
Regarding claim 15, this claim is rejected by Cronin as discussed above regarding claim 1.
Regarding claim 16, Cronin discloses the system of claim 15, wherein the computer-executable instructions are further executed to perform the steps of: tracking a set of betting trends associated with the sporting event; and offering a second bet based in part on the set of betting trends (col. 4, ln. 7-55 – see user profile history determining bets offered).
Regarding claim 17, Cronin discloses the system of claim 16, wherein the computer-executable instructions are further executed to perform the step of presenting an offer to the first user based in part on the set of betting trends, wherein the offer is one of a concessions discount, a merchandise discount, or a future ticket discount (col. 4, ln. 47-65 – see discounts and rewards).
Regarding claim 18, Cronin discloses the system of claim 15, wherein the computer executable instructions are further executed to perform the steps of: receiving, from the second user, a placement of the bet; in response to the receiving of the placement of the bet, presenting to the first user an option to open the bet to a plurality of users within the geographic region; receiving, from the first user, a selection to open the bet to the plurality of users; and in response to the receiving the selection to open the bet, offering the bet to the plurality of users (col. 6, ln. 14-59 – see social betting by player offer).
Regarding claim 19, Cronin discloses the system of claim 15, wherein the system further comprises a set of pre-created bets stored on the mobile device, and wherein the computer-executable instructions are further executed to perform the steps of: detecting the in-game event at the sporting event; and in response to the detecting, offering a second bet from the set of pre-created bets (col. 6, ln. 39-60 – see offer based on prior events).
Regarding claim 20, Cronin discloses the system of claim 15, wherein the computer executable instructions are further executed to perform the step of tracking a betting history associated with the first user; and offering bets to the first user based on the tracked betting history (col. 4, ln. 7-55 – see user profile history determining bets offered).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cronin and further in view of U.S. Publication 2015/0287278 by Shore.
Regarding claim 3, Cronin is silent regarding the method of claim 2, wherein the set of external data is received from a microphone or a biometric sensor. Shore teaches the use of a biometric sensor at para. 135. Because the references are from a similar art and concerned with a similar problem, i.e. wagering, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Cronin with biometric sensor data because doing so allows for quicker and more reliable verification of a user.
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cronin and further in view of U.S. Publication 2019/0244483 by Collins.
Regarding claim 10, Cronin is silent regarding the media of claim 8, wherein the user profile comprises a set of user preferences, wherein the set of user preferences comprises at least one of a favorite player, a favorite team, a favorite arena, or a favorite seat at a sporting venue associated with the sporting event. Collins teaches this feature at para. 87-89. Because the references are from a similar art and concerned with a similar problem, i.e. wagering, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Cronin with user preferences because doing so allows for quicker wager offers and wagers to be presented to the user.
Regarding claim 11, Collins teaches the media of claim 10, wherein the computer-executable instructions are further executed to perform the steps of: detecting an in-game event associated with the favorite player; and in response to the detection, offering a second set of bets associated with the favorite player (para. 88-96 – see new wagers presented based on detected game events).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J IANNUZZI/              Examiner, Art Unit 3715